469 S.E.2d 553 (1996)
343 N.C. 300
Benjamin L. COLVIN, Administrator of the Estate of Margaret T. Colvin, Deceased, and Benjamin L. Colvin, Plaintiffs,
v.
Glenn Edward BADGETT, Defendant and Third-Party Plaintiff,
v.
Wendell Sanderford MCDONALD, Third-Party Defendant.
No. 508A95.
Supreme Court of North Carolina.
May 10, 1996.
*554 Ligon & Hinton, by George Ligon, Jr., Raleigh, for plaintiff-appellee.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. by Steven M. Sartorio, Raleigh, for defendant and third-party plaintiff-appellant.
PER CURIAM.
AFFIRMED.